Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0000930
                                                         06-NOV-2017
                                                         12:41 PM



                          SCWC-14-0000930

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

          ASSOCIATION OF APARTMENT OWNERS OF WAIPOULI
         BEACH RESORT, through its Board of Directors,
                 Respondent/Plaintiff-Appellant,

                                 vs.

           UPONOR, INC., DORVIN D. LEIS CO., INC., and
                       GROUP BUILDERS, INC.,
                 Petitioners/Defendants-Appellees,

                                 and

              UNLIMITED CONSTRUCTION SERVICES, INC.,
                UNLIMITED WBR, LLC, and STO CORP.,
                 Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-14-0000930; CIV. NO. 08-1-1350-07)

       ORDER REJECTING APPLICATIONS FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellee Uponor, Inc.’s

application for writ of certiorari filed on September 25, 2017,

Petitioners/Defendants-Appellees Dorvin D. Leis Co., Inc. and

Group Builders, Inc.’s application for writ of certiorari filed

on September 25, 2017, and Respondent/Defendant-Appellee Sto
Corp.’s substantive joinder filed on September 25, 2017, are

hereby rejected.

          DATED:   Honolulu, Hawai#i, November 6, 2017.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                 2